Exhibit TEAMING AGREEMENT BETWEEN TENSIODYNE CORPORATION AND SOUTHWEST RESEARCH INSTITUTE TEAMING AGREEMENT No. 96-058 THIS AGREEMENT made and entered into by and between SOUTHWEST RESEARCH INSTITUTE (hereinafter referred to as "SwRI") located at 6220 Culebra Road, San Antonio, Texas78238-5166, and TENSIODYNE SCIENTIFIC CORPORATION (hereinafter referred to as the "Subcontractor") located at 11835 West Olympic Boulevard, Suite 705, West Los AngelesCalifornia90064. WHEREAS, SwRI intends to submit a proposal as prime contractor to the Government in response to a Task Order Request that may be issued pursuant to an existing SwRI ID/IQ contract concerning a program entitled "ELECTROCHEMICAL METAL FATIGUE MONITORING TECHNOLOGY" (hereinafter referred to as "the Program"); WHEREAS, the existing Electrochemical Metal Fatigue Monitoring Technology ("EPS") is a proprietary technology previously developed by Subcontractor and the University of Pennsylvania. WHEREAS, SwRI and the Subcontractor desire to combine their respective capabilities with the capabilities of the University of Pennsylvania in a team effort to submit said proposal for the Program and to complete the work required by any work statement in any task order (hereinafter referred to as "Task Order") resulting from such proposal; and WHEREAS, SwRI and the Subcontractor desire to define their mutual rights and obligations during the preparation and submittal of said proposal and under any subsequent Task Order resulting therefrom, consistent with federal/state laws governing restraint of trade or competition as applicable. - 1 - NOW THEREFORE, to effect the foregoing, SwRI and the Subcontractor in consideration of the mutual covenants hereinafter contained, agree as follows: 1.The proposal will be based on SwRI acting as the prime contractor to the Government for any resultant Task Order, and Tensiodyne Scientific Corporation and the University of Pennsylvania acting as subcontractors to SwRI, furnishing of support to the Prime Contractor under the Program. Any resulting subcontract to the Subcontractor will involve, but may not be limited to, work set forth in Exhibit "A" in Statement of Work attached hereto. 2.SwRI will prepare and submit its proposal to the Government with assistance from the Subcontractor in the following areas: inputs on selected Statement of Work tasks, related experience information, tailored resumes on key personnel, and appropriate costs information, all to be used in preparation of the SwRI proposal.Details and formats for these inputs will be provided separately. 3.SwRI will recognize and identify the Subcontractor in its proposal and use its diligent efforts to secure Government approval of the use of the Subcontractor in the Program for the area of responsibility described in Exhibit A, including but not limited to affording Subcontractor an opportunity to accompany SwRI on a visit to the Government for the purpose of securing such approval.SwRI will keep the Subcontractor fully advised of any changes which affect its area of responsibility. 4.In the event SwRI is awarded the Task Order contemplated by the Request for Task Order Proposal identified on Page One of this Agreement, to accomplish the work set forth in Exhibit "A" of this Agreement, it is agreed that SwRI and the Subcontractor will, in good faith, proceed in a timely manner to negotiate a mutually acceptable subcontract(s) for the selected portions of the work identified in Exhibit "A" and described in a responsible technical/cost proposal prepared by the Subcontractor, unless otherwise directed by the Government.
